Title: To James Madison from Edmund Pendleton, 15 January 1791
From: Pendleton, Edmund
To: Madison, James


Letter not found. 15 January 1791. Acknowledged in JM to Pendleton, 13 Feb. 1791. The list probably kept by Peter Force (DLC: Madison Miscellany) notes that the letter consisted of three pages and calendars it as follows: “British debts. The Bank system. The Judiciary. Direct taxes. Impost. Disposal of the Public Lands. The public debt. The Militia bill. Meeting ⟨of?⟩ debtors to British subjects.”
